UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2043



W. SHEROD WILLIAMS, Ph.D.,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cv-02216-WMN)


Submitted:   July 9, 2007                  Decided:   December 7, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Ari Taragin, Michael J. Snider, SNIDER & ASSOCIATES, LLC,
Baltimore, Maryland, for Appellant.     Rod J. Rosenstein, United
States Attorney, Allen F. Loucks, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           W. Sherod Williams filed an employment discrimination

action against the Department of Veterans Affairs (“Defendant”),

asserting that he was subjected to a hostile work environment based

upon race and retaliation and that Defendant retaliated against

him.   Defendant filed a motion to dismiss or, in the alternative,

for summary judgment.     The district court granted Defendant’s

motion to dismiss and dismissed the action.    “We review de novo a

district court’s dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6).”      Sec’y of State for

Def. v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

“[W]hen ruling on a defendant’s motion to dismiss, a judge must

accept as true all of the factual allegations contained in the

complaint.”   Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)

(citations omitted). To survive a Rule 12(b)(6) motion, “[f]actual

allegations must be enough to raise a right to relief above the

speculative level” and have “enough facts to state a claim to

relief that is plausible on its face.”   Bell Atl. Corp. v. Twombly,

127 S. Ct. 1955, 1965, 1974 (2007).

          With these standards in mind, we have reviewed the record

on appeal and conclude that the district court erred in dismissing

Williams’ complaint for failure to state a claim.      See Baqir v.

Principi, 434 F.3d 733, 745-47 (4th Cir.) (discussing elements of

hostile work environment and retaliation claims), cert. denied, 127


                               - 2 -
S. Ct. 659 (2006).    Accordingly, we vacate the district court’s

order and remand for further proceedings.        We express no view on

the ultimate disposition of Williams’ claims.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   VACATED AND REMANDED




                                  - 3 -